IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                     No. 06-30591                            August 30, 2007
                                   Summary Calendar
                                                                         Charles R. Fulbruge III
                                                                                 Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

JESUS CARRILLO-LEON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                         USDC No. 6:05-CR-60073-ALL


Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*
       The attorney appointed to represent Jesus Carrillo-Leon (Carrillo) has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).           Carrillo has not filed a response.             Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.